TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00885-CR


                                   Ex parte Alberto Vazquez



             FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
        NO. 18-0179-K368, THE HONORABLE RICK J. KENNON, JUDGE PRESIDING


                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant Alberto Vazquez seeks to appeal the trial court’s order denying his

pretrial application for writ of habeas corpus. See Tex. Code Crim. Proc. arts. 11.01, 11.05,

11.08. However, the clerk’s record does not contain the required trial-court certification of

appellant’s right of appeal. See Tex. R. App. P. 25.2(a)(2) (requiring trial court to “enter a

certification of the defendant’s right of appeal each time it enters a judgment of guilt or other

appealable order”); see also Ex parte Stevens, No. 03-19-00103-CR, 2019 Tex. App. LEXIS

1835, at *1 (Tex. App.—Austin Mar. 11, 2019) (per curiam order) (mem. op., not designated for

publication) (“An order denying a pretrial application seeking habeas corpus relief is an

appealable order.”).

               Accordingly, we abate the appeal for the trial court to prepare and file its

certification of appellant’s right of appeal as required by the Texas Rules of Appellate Procedure.

See Tex. R. App. P. 25.2(a)(2), 44.4. A supplemental clerk’s record containing the trial court’s
certification shall be filed with this Court no later than January 9, 2020. See Tex. R. App. P.

25.2(d), 34.5(c)(2).

               It is so ordered December 20, 2019.



Before Chief Justice Rose, Justices Triana and Smith

Abated and Remanded

Filed: December 20, 2019

Do Not Publish




                                               2